Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-5 are pending.

Drawings
The drawings are objected to because FIG. 2 in “S103” the word “staring” should be changed to “starting”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 1, the language “a restriction imposing unit that imposes a restriction on use of the portable terminal when the operation privilege for the shared subject is granted from the portable terminal to the valet key,” is considered misdescriptive and/or vague in that it is not readily apparent whether “use of the portable terminal” is restricted only to the “operation privilege” with respect to the sharing device, or the portable terminal is restricted in use in other ways, rendering the claim(s) indefinite.  If directed to the former, it is suggested to further define this feature in the claim, e.g., “a restriction imposing unit in the portable terminal that imposes a restriction of the portable terminal of operation privilege(s) for the sharing device when the operation privilege is granted (transferred) to the valet key,” or the like, in order to overcome this rejection.  Claims 2-5 inherit this indefiniteness as being dependent from claim 1.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Furthermore, The prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim.  More specifically, the closest prior art in Vincenti, discloses a sharing system 1000 comprising: a sharing device 1400 (FIGs. 1, 12; para [0071],[0083] “fixed unit”) arranged in a shared subject, e.g., vehicle 102/1300; a valet key, e.g., 107, 108 (para [0072]) that is allowed to operate the shared subject 102/1300, however with reduced privileges; a portable terminal 101, 1100 that obtains key information required to use the shared subject 102/1300 and is allowed to operate the shared subject 102/1300 when the key information is authenticated through communication with the sharing device 1400 (para [0071], [0074]-[0076]; FIGs. 1, 4-6); a privilege granting unit, e.g., “access module” 1460 (FIG. 12; para [0085]) that grants privilege to operate the shared subject 102/1300 from the portable terminal 1100 to the valet key (via method 3000 (FIG. 14; para [0095]-[0097]). Vincenti, however, remains expressly silent as to a restriction imposing unit in the portable terminal that imposes a restriction of the portable terminal of operation privilege(s) for the sharing device when the operation privilege is granted (transferred) to the valet key.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
March 10, 2021